         Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 1 of 31




Heidi G. Goebel (10343)
GOEBEL ANDERSON PC
405 South Main Street, Suite 200
Salt Lake City, Utah 84111
Telephone: 801-441-9393
HGoebel@GAPClaw.com

Michael Gerity (015750) Pro Hac Vice Pending
ISRAEL & GERITY, PLLC
202 East Earll Drive, Suite 440
Phoenix, Arizona 85012
Telephone: 602-274-4400
mgerity@lg-law.com

Attorneys for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT

                           STATE OF UTAH, CENTRAL DIVISION


  SURGENEX, LLC, an Arizona limited
  liability company; ABEL BULLOCK, an                           COMPLAINT
  individual,

          Plaintiffs,

  vs.                                                   Case No. 2:19-cv-00295 PMW

  PREDICTIVE THERAPEUTICS, LLC, a Utah                 Magistrate Judge Paul M. Warner
  Limited Liability Company; PREDICTIVE
  BIOTECH, INC., a Utah corporation; and
  DOUG SCHMID, an individual,

          Defendants.


        Plaintiffs Surgenex, LLC (“Surgenex”), an Arizona Limited Liability Company, and Abel

Bullock (“Mr. Bullock”)(collectively, “Plaintiffs”) for their Complaint (“Complaint”) against

Defendants Predictive Therapeutics, LLC (“Defendant Predictive” or “Predictive”), a Utah

Limited Liability Company, Defendant Predictive Biotech, Inc. (“Defendant Biotech” or
           Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 2 of 31




“Biotech”), a Utah Corporation, and Defendant Doug Schmid (“Defendant Schmid” or “Schmid”).

(collectively, “Defendants”), state and allege as follows:

                                 PARTIES AND JURISDICTION

          1.   Surgenex is an Arizona Limited Liability Company duly organized and existing

under the laws of the State of Arizona, with its principal offices located at 15444 N. 76th Street,

Suite C110, Scottsdale, Arizona, 85260. All owners and members are citizens of the State of

Arizona.

          2.   At all times material hereto, Mr. Bullock resided in and was and is a citizen of the

State of Arizona. Mr. Bullock is a principal of Surgenex, and at all times material hereto, was

acting both individually and on behalf of Surgenex.

          3.   Defendant Predictive is a Utah Limited Liability Company, duly organized and

existing under the laws of the State of Utah, with its principal offices located at 2749 Parleys Way,

Suite 100, Salt Lake City, UT 84109. Upon information and belief, all owners and members are

citizens of the State of Utah.

          4.   Upon information and belief, Defendant Predictive caused events to occur in the

States of Arizona and Utah, out of which Plaintiffs’ claims arise, and is doing business in both

states.

          5.   Defendant Biotech is a Utah Corporation, duly organized and existing under the

laws of the State of Utah, with its principal offices located at 2749 E. Parleys Way, Suite 101, Salt

Lake City, Utah 84109.




                                                 2
           Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 3 of 31




          6.    Upon information and belief, Defendant Biotech caused events to occur in the

States of Arizona and Utah, out of which Plaintiffs’ claims arise, and is doing business in both

states.

          7.    Utah Cord Bank, Inc. (“UCB”), is a Utah Corporation, duly organized and existing

under the laws of the State of Utah, with its principal offices located at 8675 S. Sandy Parkway,

Sandy, Utah, 84070.

          8.    Upon information and belief, UCB caused events to occur in the States of Arizona

and Utah, out of which Plaintiffs’ claims arise, and is doing business in both states.

          9.    At all times material hereto, Defendant Doug Schmid was and is a citizen of the

State of Utah at the time of filing the above-captioned action, and currently resides at 1877 Summer

Park Circle, Sandy, Utah 84093-1475. At all relevant times, Defendant Schmid was acting

individually and on behalf of UCB followed by Defendants Predictive and/or Biotech.

          10.   At all times material hereto, Defendant Schmid was conducting business within the

course and scope of his employment with UCB, followed by Defendants Predictive and/or Biotech,

as their agent and principal; accordingly, Defendants Predictive and Biotech are vicariously liable

for the conduct of Defendant Schmid, in accordance with the Doctrine of Respondeat Superior.

As alleged above, Defendant Schmid was also acting individually and in his personal capacity.

          11.   At all times material hereto, Defendant Schmid was an owner, principal, and key

person of UCB.

          12.   At all times material hereto, Defendant Elliott Spencer was and is a citizen of

resided in the State of Utah at the time of filing the above-captioned action, and currently resides




                                                 3
           Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 4 of 31




at 23 Sunwood Lane, Sandy, Utah 84092-4802. At all relevant times, Spencer was acting

individually and on behalf of UCB.

          13.   Defendants have caused events to occur in both the State of Arizona and the State

of Utah out of which Plaintiffs’ claims arise, and are doing business in both states.

          14.   This Court has jurisdiction over the claims and venue is proper pursuant to 28

U.S.C. §§ 1391 and 1332 because (1) Surgenex is an Arizona Limited Liability Company with its

principal place of business in Scottsdale, Arizona, and its witnesses are either located in the

Phoenix area or are available in the Phoenix area; (2) Defendant Predictive is a Utah Limited

Liability Company; (3) Defendant Biotech is a Utah Corporation; and (3) Defendant Schmid is a

Utah resident, and thus there is complete diversity of citizenship between Plaintiffs and

Defendants; (4) the amount in controversy exceeds $75,000.00; (5) there are no other matters

pending between the parties in any other jurisdiction; (6) Defendants have caused events to occur

in the State of Utah, among other places, out of which Plaintiffs’ claims arise.

          15.   Venue is also proper in this Court pursuant to 28 U.S.C. § 1391 because this lawsuit

relates to contracts entered into and/or conduct, acts, and/or omissions which occurred in the

District of Utah.

          16.   The exercise of personal jurisdiction over Defendants by this Court is proper

pursuant to and because, among other reasons, Defendants reside in or are doing business in this

jurisdiction.

                                   GENERAL ALLEGATIONS

          19.   Plaintiffs incorporate by reference the allegations set forth above as if fully set forth

herein.


                                                   4
          Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 5 of 31




        20.     Surgenex is the producer and distributor of the highest quality amniotic membrane

tissue allograft in such industry, and produces products used for a wide variety of medical

applications.

        21.     In an effort to develop its product line and business, Surgenex sought out a

laboratory to assist in the development and production of new processes, procedures, and protocols

relating to allograft tissue.

        22.     Surgenex eventually retained and contracted with UCB, through Defendant Schmid

and Spencer, to assist in the development and production of processes, procedures, and protocols

to further its business purpose, as set forth below.

        23.     Surgenex anticipated and expected to develop and service a market for a flowable

allograft stem cell product for medical and pharmacological uses. As such, Surgenex developed

the market for its products and developed a significant customer base.

                                The Consultant Agreement with UCB

        24.     On or about December 4, 2014, Mr. Bullock and Surgenex entered into a consultant

agreement (the “Consultant Agreement”) with UCB, attached hereto as Exhibit A and

incorporated by reference herein. The Consultant Agreement was executed by Mr. Bullock on

behalf of himself and Surgenex, and by Spencer, on behalf of UCB.

        25.     Defendant Schmid personally engaged in the negotiation of the Consultant

Agreement and was well aware that the company that he owned and of which he was a principal

and key person was entering into the Agreement.

        26.     The Consultant Agreement was effectuated to assist Mr. Bullock, as a principal of

Surgenex, in developing a proprietary protocol to harvest stem cells from amniotic and other stem-


                                                  5
         Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 6 of 31




cell rich tissue, and to assist Surgenex in developing and producing biomedical products derived

from stem cells.

       27.    Defendant Schmid and Spencer were, in essence, the entirety of UCB, it was they

who Sugenex believed to possess the knowledge and skills necessary to perform UCB’s

obligations under the Agreement, and it was they who engaged in the work done by UCB under

the Agreement.

       28.    Pursuant to the Consultant Agreement, it was agreed that UCB would develop

certain inventions, products, protocols, strategies, reports, technical information, designs, and

other things that would be considered work product (“Work Product”).

       29.    Pursuant to the Consultant Agreement, the Work Product developed by UCB for,

with, and/or pertaining to Surgenex would be “Work Made for Hire” as is defined in 17 U.S.C.S.

§ 101 and throughout the Copyright Act of 1976.

       30.    Pursuant to the Consultant Agreement, all rights, title, and interest in and to any

Work Product, including all modifications, derivative works, and copies were to remain the sole

and exclusive property of Surgenex.

        The Non-Disclosure, Non-Circumvention and Non-Competition Agreement

       31.    On or about December 16, 2014, Mr. Bullock and Surgenex entered into a

nondisclosure, non-circumvention and non-competition agreement (the “Non-Compete

Agreement”) with UCB, attached hereto as Exhibit B and incorporated by reference herein.

       32.    Pursuant to the Non-Compete Agreement, Mr. Bullock and Surgenex would share

confidential information, trade secrets and other confidential and/or proprietary information




                                               6
         Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 7 of 31




concerning the development of a protocol regarding morselized flowable tissue allograft derived

from amniotic tissues. This was established as the business purpose (the “Business Purpose”).

       33.     Of course, as the sole owners and principals of UCB, both Defendant Schmid and

Spencer were the actual individuals with whom all such confidential information, trade secrets and

other confidential and/or proprietary information would be directly shared.

       34.     Pursuant to the Non-Compete Agreement, UCB and/or its agents, including

Defendant Schmid and Spencer, agreed to keep confidential all analysis, processes, methods,

techniques, systems, formula, research, inter alia, and all similar or related information, including

the Business Purpose and Work Product (“Confidential Information”) that they received relating

to Surgenex or Mr. Bullock that was not otherwise generally known to the public.

       35.     Pursuant to the Non-Compete Agreement, UCB and/or its agents, including

Defendant Schmid and Spencer, agreed to not use any advantages derivable from the Confidential

Information in its own business or affairs.

       36.     Pursuant to the Non-Compete Agreement, UCB and/or its agents, including

Defendant Schmid and Spencer, expressly agreed to not compete with Surgenex in matters directly

related to the Business Purpose.

       37.     Pursuant to the Non-Compete Agreement, UCB and/or its agents, including

Defendant Schmid and Spencer, explicitly agreed that they would not, directly or indirectly,

contact, have discussions with, deal with, take any actions, or otherwise become involved with any

third parties that compete with Surgenex, or would circumvent or impair Surgenex’s ability to

pursue its Business Purpose.




                                                 7
           Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 8 of 31




          38.   Defendant Schmid directly participated in the discussions and negotiations of the

specific terms of the Non-Compete Agreement, and as an agent, owner and principal of UCB, was

well aware that the terms of the Non-Compete Agreement applied to him.

          39.   Spencer executed the Non-Compete Agreement on behalf of UCB and its agents.

                                 The Manufacturing Contract

          40.   Having been successful at developing and inventing new processes, procedures,

and protocols relating to allograft tissue, and in developing products for market, Surgenex had

related discussions with UCB, Spencer and Defendant Schmid and sought to begin commercial

production of certain products, which was known or should have been known by Defendant

Schmid as early as December 2014.

          41.   On or about April 2, 2015, Surgenex entered into a manufacturing contract (the

“Manufacturing Contract”) with UCB, attached hereto as Exhibit C and incorporated by reference

herein.

          42.   Pursuant to the Manufacturing Contract, UCB agreed to commercially manufacture

certain allograft products for Surgenex, with Defendant Schmid and Spencer being the persons

directly engaging in the manufacture of those products.

          43.   UCB commenced production, through the efforts of Defendant Schmid and

Spencer, and Surgenex and UCB, Defendant Schmid and Spencer engaged in a satisfactory

relationship.

          44.   The Consultant Agreement, Manufacturing Agreement, and Non-Compete

Agreement may be cumulatively referred to as the “Contracts” for brevity.




                                                8
         Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 9 of 31




                                              UCB

       45.     At all relevant times, UCB was the entity engaged by Plaintiffs to develop

proprietary protocols to harvest stem cells from amniotic and other stem-cell rich tissue, and to

assist Surgenex in developing and producing biomedical products derived from stem cells for

market, as discussed supra.

       46.     UCB was engaged through the Contracts pursuant to which UCB, Defendant

Schmid and Spencer were given Confidential Information, and UCB was contracted to develop

and produce products through the efforts of Defendant Schmid and Spencer.

       47.     Plaintiffs, through UCB, Defendant Schmid and Spencer, developed protocols and

products that are confidential and protectable. This was known to UCB, Defendant Schmid and

Spencer, and the Contracts were implemented to protect this information.

       48.     UCB, through its agents Defendant Schmid and Spencer, allowed Plaintiffs’

Confidential Information, Work Product, and other protected information to be disseminated to

outside parties, in violation of the Contracts, whereby Plaintiffs have sustained damages.

       49.     Defendant Schmid personally disseminated Plaintiffs’ Confidential Information,

Work Product, and other protected information to be disseminated to outside parties, in violation

of the Contracts, whereby Plaintiffs have sustained damages.

       50.     Further, despite the Contracts explicitly prohibiting such, UCB, while still owned

and controlled by Defendant Schmid, began directly manufacturing, marketing, and competing

with Surgenex with a product known as “Stemshot,” which was developed using Work Product

and Confidential Information belonging to Plaintiffs. Thus, UCB and its agents, including




                                                9
          Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 10 of 31




Defendant Schmid, breached the Contracts with Plaintiffs, and Plaintiffs have been damaged and

continue to incur damages.

          51.   Further, despite the Contracts explicitly prohibiting such, Defendant Schmid, either

on his own or through the other Defendants, is now directly manufacturing, marketing, and

competing with Surgenex with other products, which were developed using Work Product and

Confidential Information belonging to Plaintiffs. Thus, Defendant Schmid has breached the

Contracts with Plaintiffs, and Plaintiffs have been damaged and continue to incur damages.

                                       Defendant Schmidt

          52.   At all relevant times of contracting, UCB had two principals, Spencer, the Chief

Executive Officer (“CEO”), and Defendant Schmid.

          53.   Upon information and belief, and at all relevant times, Defendant Schmid was an

officer and/or agent of UCB, and held a 40% ownership in UCB.

          54.   Upon information and belief, Spencer and Defendant Schmid routinely

communicated and discussed the business affairs and decisions of UCB, including but not limited

to the Contracts. Further, upon information and belief, at all relevant times hereto, Spencer and

Defendant Schmid approved and consented to the actions taken by UCB, and each other, as alleged

herein.

          55.   All relevant Contracts were timely and properly executed by Spencer, thus binding

UCB, its agents and official representatives, including Defendant Schmid, as an agent, owner,

principal and key person of UCB.

          56.   Defendant Schmid actively participated in the development, fabrication, and

production of Surgenex’s Work Product.


                                                 10
        Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 11 of 31




       57.     Defendant Schmid was exposed to and received significant and substantial

Confidential Information relating to Surgenex and/or Surgenex’s Work Product.

       58.     As a result of this exposure, Defendant Schmid became aware of, and/or had access

to, the significant market and business relations and expectancies of Surgenex and the market and

customer base that Surgenex had developed.

       59.     On or about December 2015, Defendant Schmid provided notification to Spencer

that he was leaving UCB and would be selling his interest to pursue other opportunities.

       60.     Upon information and belief, Defendant Schmid was courting and/or being courted

by other companies in a wrongful effort to exploit, convert, and usurp Surgenex’s Work Product,

Confidential Information, opportunities and business expectancies.

       61.     Upon information and belief, Defendant Predictive and/or Defendant Biotech

offered Defendant Schmid stock options and shares of stock in exchange for Surgenex’s customer

list, Confidential Information, or other proprietary information.

       62.     As a result of the offerings from Defendant Predictive and/or Defendant Biotech,

Defendant Schmid left UCB and was retained by Defendant Predictive.

       63.     Defendant Schmid was acutely aware of Surgenex’s customer lists, shipping

information, ordering information, Confidential Information, and other proprietary information as

he was engaged first hand in production, packaging, and shipping to Surgenex’s customer base.

       64.     Defendant Schmid was further acutely aware that this information was confidential

and proprietary, and that he was bound by the Contracts to not disclose or usurp this information.

       65.     Upon information and belief, Defendant Schmid conspired and took overt acts in

furtherance of such conspiracy, and entered an agreement with Defendant Predictive and/or


                                                11
        Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 12 of 31




Defendant Biotech to usurp, convert, and interfere with Surgenex’s business expectations, for their

own benefit and to the detriment of Surgenex and Mr. Bullock.

       66.     Upon information and belief, Defendant Schmid contracted and/or was retained by

Defendant Predictive on or about February 2016. Defendant Predictive was a biotech company at

the time, but is now competing directly with Surgenex, since receiving Confidential Information

from Defendant Schmid.

       67.     As a result of Defendant Schmid’s wrongful actions, Defendants Schmid,

Predictive, and/or Biotech have strategically targeted Surgenex’s established customer base in an

attempt to usurp and interfere with Surgenex’s business relations and expectancies.

       68.     After receiving notice that Defendant Schmidt might be pursuing this course of

action, in an effort to protect its interests and property, Surgenex, through counsel, sent a cease

and desist letter to Defendant Schmid, Defendant Predictive, and UCB on or about February 8,

2016 (the “C&D Letters”). The C&D Letters were sent through the United States Postal Service

via Certified Mail.

       69.     In the C&D Letters, Surgenex identified and put on formal notice its position

regarding the possible wrongful activities of all Defendants. Surgenex asserted its position on the

proprietary and confidential nature of the products and process, and that it would aggressively

pursue any and all breaches.      Defendants received explicit notice of the proprietary and

confidential nature of the materials and information transferred by Defendant Schmid, and were

explicitly advised against using Surgenex’s Confidential Materials and protected information.




                                                12
         Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 13 of 31




        70.     Defendant Schmid responded via email on February 11, 2016 (the “February 11

Email”). In the February 11 Email, Defendant Schmid asserted that he was not bound by any

contract with Surgenex because he did not sign them.

        71.     Defendant Schmid further asserted that he “does not have a contract with

Predictive.” He further asserted: “I will be competing in the stem cell and stem cell product arena,

but will not be using macerated amniotic membrane product.”

        72.     As described more fully infra, Defendant Predictive, through its principal Eric

Olsen, called counsel for Surgenex on February 11, 2016, and also assured counsel that Defendant

Predictive had not engaged Defendant Schmid, that Predictive had no desire to utilize any

proprietary or protected material, and would not do anything that would expose the company to

litigation.

        73.     Plaintiffs made further attempts to determine whether Defendant Schmid had been

in contact and/or was sharing Confidential Information and Work Product with Defendant

Predictive, but Defendants Schmid and Predictive both repeatedly denied that Defendant Schmid

had been hired or engaged by Defendant Predictive.

        74.     These statements turned out to be false.

        75.     Surgenex later learned of the falsehood of these repeated statements, and learned

that Defendant Schmid did in fact, contrary to the repeated assertions of Defendants, contract

and/or become employed by Defendant Predictive and/or Defendant Biotech, and has actively

assisted and conspired with them, and continues to do so, to use Surgenex’s Confidential

Information and Work Product to usurp and interfere with Surgenex’s business relations and

expectancies.


                                                13
        Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 14 of 31




       76.     Upon information and belief, Defendant Schmid has and/or continues to breach the

Contracts that he is bound to by releasing and/or using Work Product and Confidential Information

belonging to Surgenex.

       77.     Upon information and belief, Defendant Schmid has developed, assisted in

developing, or directed—either alone or with assistance of other Defendants—a competitive

product that is conspicuously similar to Surgenex’s products.

       78.     Defendants Schmid, Predictive, and Biotech have conspired and have taken overt

acts in furtherance of the conspiracy, to convert, misappropriate, and usurp Surgenex’s

Confidential Information, Work Product, and intentionally interfere with Surgenex’s business

relations and expectancies, and have actively attempted to conceal these activities by making direct

misrepresentations to Plaintiffs and their counsel. Said Defendants now actively compete directly

with Surgenex in a very unique and specific field that was unknown to them prior to Surgenex

retaining UCB and exposing its Confidential Information and Work Product to Defendant Schmid.

       79.     Upon information and belief, Defendant Schmid holds himself out to be the

“founder” of Surgenex, and wrongly represents that he invented the proprietary processes and

Work Product. Defendant Schmid has attempted to market himself directly to Surgenex’s existing

customers based on his claims that he was actually the “founder” and that he invented the products

they were purchasing from Surgenex.

       80.     Defendant Schmid used these false representations to wrongfully interfere with

Surgenex’s customer relations and to use his knowledge of proprietary information to compete

with Surgenex.




                                                14
        Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 15 of 31




                       Defendant Predictive and/or Defendant Biotech

       81.    Upon information and belief, on or about January 2016, Defendant Predictive

and/or Defendant Biotech contacted UCB, Spencer, and Defendant Schmid, in an attempt to

purchase UCB.

       82.    Defendant Biotech is a wholly-owned subsidiary of Defendant Predictive.

       83.    Upon information and belief, this purchase attempt was a veiled attempt to acquire

proprietary information for competing products being produced at UCB—namely, Surgenex’s

materials, including Work Product and Confidential Information.

       84.    Upon information and belief, Defendant Predictive and/or Defendant Biotech

requested Surgenex’s proprietary customer list from UCB, Spencer, and Defendant Schmid, which

was Confidential Information.

       85.    Defendant Predictive and/or Defendant Biotech conspired and took overt acts in

furtherance of the conspiracy, with Defendant Schmid, with Spencer, and with UCB to convert

Plaintiffs’ Work Product, Confidential Information, and business expectancies.

       86.    Upon information and belief, Defendant Predictive and/or Defendant Biotech

offered Spencer and Defendant Schmid stock options and shares of stock in exchange for

Surgenex’s customer list and Confidential Information.

       87.    Upon information and belief, Defendant Predictive and/or Defendant Biotech

sought to make a competitive product and submit it to Surgenex’s customers. Defendant Predictive

and/or Defendant Biotech was aware of Surgenex’s unique products, market, and business

expectancies, and sought to usurp and convert this information and opportunity for their own

benefit, to the detriment of Surgenex and Mr. Bullock.


                                               15
        Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 16 of 31




       88.     Upon information and belief, Spencer initially rebuffed Defendant Predictive

and/or Defendant Biotech’s request for Confidential Information.

       89.     Later, as discussed supra, Defendant Schmid left UCB and was retained by

Defendant Predictive and conspired to convert, interfere, and misappropriate Plaintiffs’ Work

Product and business expectancies.

       90.     Once Surgenex’s principal was notified of the actions by Defendant Schmid and

Defendant Predictive, he acted promptly to protect the interests of Surgenex.

       91.     As mentioned supra, Surgenex’s counsel sent Defendant Predictive a C&D Letter

via Certified Mail on or about February 8, 2016.

       92.     Duplicate letters were sent to both Bradley Robinson (“Mr. Robinson”) directly, as

well as to Defendant Predictive’s office address. Mr. Robinson is the President of Defendant

Predictive.

       93.     On or about February 11, 2016, Mr. Eric Olson (“Mr. Olson”) called Surgenex’s

counsel to discuss the C&D Letter Defendant Predictive had received. Mr. Olson is the President

and CEO of Defendant Biotech.

       94.     Mr. Olson asserted that Defendant Predictive had interviewed Defendant Schmid,

but had no type of agreement with Defendant Schmid.

       95.     Mr. Olson further asserted that they had not received any information from

Defendant Schmid regarding Surgenex’s products or Confidential Information.

       96.     Mr. Olson further asserted that they had interviewed Defendant Schmid, but had

not contracted or engaged him in any way, and had no current plans to do so.




                                               16
        Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 17 of 31




       97.     Surgenex’s counsel requested that Mr. Olson draft and send a letter confirming his

statements and Defendant Predictive’s position. Mr. Olson agreed to send a letter with the

requested confirmation.

       98.     However, after failing to receive the agreed-upon letter from Mr. Olson, and after

learning about additional communications between Defendant Schmid and Defendant Predictive,

Surgenex’s counsel sent another letter to Defendant Predictive on or about February 29, 2016 (the

“February 29 Letter”).

       99.     On or around March 9, 2016, Mr. Olson again contacted Surgenex’s counsel to

discuss the February 29 Letter. He was extremely agitated. Mr. Olson asserted that they had still

not retained and/or received anything from Defendant Schmid, and that if they did, they would

immediately contact Surgenex’s counsel.

       100.    Mr. Olson then forwarded a letter that he had allegedly drafted on February 7, 2016,

after the initial conversation, but that he had inadvertently sent to the incorrect email address, and

was not previously received by Surgenex’s counsel. The letter was received by Surgenex’s counsel

on March 9, 2016 (the “March 9 Letter”).

       101.    Pursuant to the March 9 Letter, Predictive “is not, and never has had access to any

proprietary information related to the development of manufacturing.”

       102.    Further, the March 9 Letter asserts that Predictive does “not have any type of

agreement with Mr. Schmid for employment or consulting.”

       103.    These statements, along with those made by representatives of Defendant

Predictive by phone, turned out to be false.




                                                 17
          Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 18 of 31




          104.   Surgenex later learned of the falsehood of these repeated statements, and learned

that Defendants Predictive and/or Biotech had in fact, contrary to the repeated assertions of

Defendants, contracted and/or employed by Defendant Schmid, and have actively assisted and

conspired with him, and continue to do so, to use Surgenex’s Confidential Information and Work

Product to usurp and interfere with Surgenex’s business relations and expectancies.

          105.   Upon information and belief, Defendants Predictive and/or Biotech have used

Work Product and Confidential Information belonging to Surgenex to develop the same or

substantially similar or derivative products, processes, and/or protocols.

          106.   Upon information and belief, Defendants Predictive and/or Biotech have begun

selling and competing with Surgenex in a market/field that was known only to Surgenex, and that

could not have been known without Confidential Information from Surgenex.

          107.   The concept upon which Defendants Predictive and/or Biotech were and are

competing was pioneered and developed by Surgenex under the protection of the Contracts.

          108.   Due to Defendants’ actions described above, Plaintiffs sustained damages in an

amount to be proven at trial.

                                           COUNT I
                             (Breach of Contract –Defendant Schmid)

          109.   Plaintiffs incorporate by reference the allegations set forth above as if fully set forth

herein.

          110.   Pursuant to the Contracts, Plaintiffs and Defendant Schmid, as an agent, owner,

principal and key person of UCB, agreed to certain terms for the development, fabrication, and

production of Work Product belonging to Surgenex.



                                                    18
          Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 19 of 31




          111.   Pursuant to the Contracts, Plaintiffs and Defendant Schmid, as an agent, owner,

principal and key person of UCB, agreed to certain obligations and behavior related to

confidentiality, competition, and circumvention.

          112.   Defendant Schmid is bound by the Contracts as an employee and/or agent of UCB,

and as the person fulfilling the contractual obligations of UCB and the person to whom Plaintiffs’

Confidential Information was directly shared and with whom Plaintiff’s Work Product was

developed.

          113.   Defendant Schmid breached one or more of the Contracts by the actions stated

supra and/or failed to fulfill the material terms of one or more of the Contracts.

          114.   As a result of the breach or breaches of the Contracts, Plaintiffs have been damaged

and continue to incur damages in an amount to be determined at trial.

          115.   Plaintiffs are entitled to an award of their reasonable attorneys’ fees pursuant to

U.C.B. § 78B-5-826 and A.R.S. § 12-341.01. If this matter proceeds as a default, a reasonable

sum as and for Plaintiffs’ attorneys’ fees is the sum of $10,000.00.

                                           COUNT II
                    (Breach of the Implied Covenant of Good Faith and Fair Dealing
                                      – Defendant Schmid)

          116.   Plaintiffs incorporate by reference the allegations set forth above as if fully set forth

herein.

          117.   Defendant Schmid, as an agent, owner, principal and key person of UCB, are bound

by the Contracts entered into with Plaintiffs.

          118.   Defendant Schmid is bound by the Contracts as an employee and/or agent of UCB,

and as the person fulfilling the contractual obligations of UCB and the person to whom Plaintiffs’


                                                    19
          Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 20 of 31




Confidential Information was directly shared and with whom Plaintiff’s Work Product was

developed.

          119.   Every contract carries with it the implied covenant of good faith and fair dealing.

          120.   Defendant Schmid has breached that covenant by the actions described above.

          121.   Defendant Schmid made material representations to and concealed material facts

from Plaintiffs, as described above. Such representations include, but are not limited to, the

willingness and ability to abide by the Contracts; the fact that Spencer and Defendant Schmid

were engaging, conspiring and or discussing relations with Defendants Predictive and Biotech;

Defendant Schmid’s efforts and behavior in leaving UCB and competing directly with Plaintiffs

with using Plaintiffs’ Work Product and Confidential Information, Defendant Schmid wrongfully

sharing and using Plaintiff’s Confidential Information, Work Product, customer information, and

other information for his own benefit to the detriment of Plaintiff, and Defendants’ efforts and

behavior in duplicating Plaintiff’s product and bringing a directly competing product to market to

the detriment of Plaintiff.

          122.   Defendants Predictive and/or Biotech are vicariously liable for the actions of their

employees and/or agents through the doctrine of Respondeat Superior.

          123.   Plaintiffs have been harmed by the above-described behavior of Defendants.

          124.   Plaintiffs have suffered and will continue to suffer irreparable injury and monetary

damages as a result of Defendants’ breach unless and until the Court grants relief.

                                           COUNT III
                               (Unjust Enrichment—All Defendants)

          125.   Plaintiffs incorporate by reference the allegations set forth above as if fully set forth

herein.

                                                    20
           Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 21 of 31




          126.   Plaintiffs assert this claim as an alternative claim, in the event that there is not an

adequate remedy at law.

          127.   Defendants have benefited and been enriched by the receipt of Plaintiffs’ Work

Product, Confidential Information, derivative products, and misappropriation of Business

Expectancies.

          128.   Defendants have further been enriched by usurping, converting, and duplicating

Plaintiffs products, business opportunities, and expectancies.

          129.   Defendants Schmid, Predictive, and Biotech have developed and marketed a

directly similar and competing product, which is a derivative or duplicate of Plaintiffs Work

Product.

          130.   Plaintiffs are entitled to the fair and reasonable value of the lost revenue, market

share, economic advantage and other losses that have resulted and will continue to incur as a result

of the misappropriation of Work Product, Confidential Information, derivative works and product.

          131.   Despite Plaintiffs’ Demands, Defendants have failed and/or refused to cease using

and misappropriating Plaintiffs’ Work Product and Confidential Information, and continue to

profit from derivative and/or duplicative product.

          132.   Pursuant to U.C.B. § 78B-5-826 and A.R.S. § 12-341.01, Plaintiffs are entitled to

an award of attorneys’ fees. If this matter proceeds by default, Plaintiffs alleges that a reasonable

amount of their attorneys’ fees is $10,000.00.

                                            COUNT IV
                                    (Conspiracy—All Defendants)

          133.   Plaintiffs incorporate by reference the allegations set forth above as if fully set forth

herein.

                                                    21
           Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 22 of 31




        134.    Pursuant to the Contracts, Plaintiffs and Defendant Schmid agreed to certain terms

regarding the development and production of Work Product, Confidential Information, and

finalized commercial products.

        135.    Defendants, in conjunction with one another, had the intent to promote or aid in the

commission of an offense or unlawful objective, namely conversion of Plaintiffs’ Work Product,

Confidential Information, and to interfere with Plaintiffs’ Business Expectations.

        136.    Upon information and belief, Defendants, collectively, agreed with the objective

and the manner in which they were to convert and intentionally interfere with Plaintiff’s business

relations.

        137.    Upon information and belief, Defendant Schmid conspired and entered an

agreement with Defendant Predictive and/or Defendant Biotech to usurp, convert, and

intentionally interfere with and disrupt Plaintiffs’ business relations and expectations, for their own

benefit.

        138.    Defendants engaged in an unlawful, overt act in furtherance of the offense and/or

conspiracy. Defendant Schmid terminated his position with UCB and affiliated with Defendant

Predictive and/or Defendant Biotech.        Defendant Schmid wrongfully transmitted Plaintiff’s

Confidential information, Work Product, customer information, and other confidential and/or

proprietary information to Defendant Predictive and/or Defendant Biotech, in furtherance of their

conspiracy.

        139.    Defendant Schmid, Defendant Predictive and/or Defendant Biotech, in furtherance

of their conspiracy, duplicated Plaintiff’s Work Product and targeted and marketed directly to




                                                  22
          Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 23 of 31




Plaintiff’s existing customer base, effectively usurping, interfering and disrupting Plaintiff’s

business relations and expectations.

          140.   As a result of Defendants’ actions of conversion and tortious interference, Plaintiffs

sustained damages.

          141.   Upon information and belief, Defendants acted with a consistent pattern to

undermine the Contracts to the detriment of Plaintiffs, to the extent that their conduct constitutes

a conscious disregard of the substantial likelihood that such conduct is likely to cause injury and

thus, constitutes conduct sufficient to incur a penalty of punitive damages.

          142.   Plaintiffs are therefore entitled to punitive damages in an amount sufficient to stop

such conduct and deter similar conduct in the future.

                                             COUNT V
                                    (Conversion – All Defendants)

          143.   Plaintiffs incorporate by reference the allegations set forth above as if fully set forth

herein.

          144.   Defendants intentionally exercised dominion and control over property belonging

to Plaintiffs—namely, intellectual property, Work Product, and Confidential Information—

thereby destroying the right of Plaintiffs to control and use said property. As such, Defendants

conduct constituted a conversion.

          145.   Defendants converted Plaintiff’s property, including customer lists and ordering

history. This material was transmitted to Defendant Predictive and/or Defendant Biotech by

Defendant Schmid. Defendant Schmid was aware of Plaintiffs’ customer base, ordering history,

and likelihood of future orders.



                                                    23
          Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 24 of 31




          146.   Upon receipt of this material Defendants used this information and strategically

targeted Plaintiffs largest customers and largest accounts.

          147.   Defendants converted Plaintiffs’ Work Product by taking documents, data, and

other materials and replicating it for their own wrongful purpose and producing substantially

similar and directly competing products.

          148.   As a direct and proximate result of Defendants’ conversion of Plaintiffs’ property,

Plaintiffs have been damaged in an amount to be proven at trial.

          149.   In converting Plaintiffs’ property, Defendants acted to serve their own self interests,

despite the fact that they knew or had reason to know, and consciously disregarded, the risk that

their conduct created a risk of significant harm to Plaintiffs.

          150.   Upon information and belief, Defendants acted with and evil hand guided by an

evil mind, wherein they intended to cause injury to Plaintiffs, or alternatively, consciously pursued

a course of conduct knowing that it created a substantial risk of significant harm to others.

          151.   Plaintiffs are therefore entitled to punitive damages in an amount sufficient to stop

such conduct and deter similar conduct in in the future.

                                          COUNT VI
                  (Tortious Interference with Contractual Relations—All Defendants)

          152.   Plaintiffs incorporate by reference the allegations set forth above as if fully set forth

herein.

          153.   Plaintiffs developed and entered into Contracts with Defendant Schmid, through

UCB, regarding the development, production, and protection of certain Confidential Information,

Work Product, and other matters.



                                                    24
          Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 25 of 31




          154.   Defendants were aware of and had knowledge of said Contracts between Plaintiff

and UCB, and the relationship between Plaintiff and UCB and its agents and officers.

          155.   Upon information and belief, Defendant Predictive and/or Defendant Biotech

intentionally induced Defendant Schmid to breach the Contracts between Plaintiff and UCB and

to provide them with Plaintiffs’ Confidential Information, Work Product, and customer

information.

          156.   As a result of this intentional interference, Plaintiffs have been damaged and

continue to suffer damages in an amount to be proven at trial.

          157.   Upon information and belief, Defendants acted with an evil hand guided by an evil

mind, wherein they intended to cause injury to Plaintiffs, or alternatively, consciously pursued a

course of conduct knowing that it created a substantial risk of significant harm to others.

          158.   Plaintiffs are therefore entitled to punitive damages in an amount sufficient to stop

such conduct and deter similar conduct in the future.

                                           COUNT VII
                 (Violations of the Utah and Arizona Trade Secrets Act—All Defendants)

          172.   Plaintiffs incorporate by reference the allegations set forth above as if fully set forth

herein.

          173.   Upon information and belief, Defendants, by improper means, acquired and

misappropriated legally protectable trade secret information, including, inter alia, intellectual

property, proprietary client information, Confidential Information, Work Product, and confidential

processes, procedures, and protocols. This trade secret information consists of the methodology,

processes, and marketable products developed and produced for Plaintiff by UCB and Defendant

Schmid.

                                                    25
         Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 26 of 31




        174.    This trade secret information derives independent economic value from not being

generally known to, and not being readily ascertainable by proper means by other persons who can

obtain economic values from its disclosure or use.

        175.    Plaintiffs undertook reasonable efforts under the circumstances to maintain the

secrecy of this trade secret information.

        176.    This acquisition was performed by a person or people who knew, or who should

have known, that it was being acquired by improper means, and those persons or people used

improper means to acquire Plaintiffs’ trade secrets.

        177.    Upon information and belief, Defendants acted willfully and maliciously in

acquiring and misappropriating Plaintiffs’ trade secret information. Defendants acquired this trade

secret information and replicated Plaintiffs’ Work Product by producing an extremely similar

product produced with the same processes and methodology employed by Plaintiff. Defendants

then began strategically targeting and marketing to Plaintiffs’ largest customers.

        178.    As a direct and proximate result of Defendants’ conduct, Plaintiffs have been

damaged and will continue to be damaged in an amount to be proven at trial.

        179.    In misappropriating Plaintiffs’ trade secrets, Defendants acted to serve their own

self-interests, despite the fact that they knew or had reason to know, and consciously disregarded,

the risk that their conduct created a risk of significant harm to Plaintiffs.

        180.    Defendants’ conduct is a violation of both the Utah Uniform Trade Secrets Act,

U.C.A. § 13-24-1 et seq., and the Arizona Trade Secrets Act, A.R.S. § 44-401 et seq.

        181.    Pursuant to the relevant statutes, Plaintiffs are entitled to an award of reasonable

attorneys’ fees, based on Defendants’ willful and malicious misappropriation of trade secrets.


                                                  26
          Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 27 of 31




                                          COUNT VIII
                 (Tortious Interference with Business Relations – All Defendants)

          182.    Plaintiffs incorporate by reference the allegations set forth above as if fully set forth

herein.

          183.    Plaintiffs engage in production and sale of proprietary stem cell products, and

maintain, own, and utilize Confidential Information and Work Product in furtherance of their

business expectancies. Plaintiffs had established a network of clients, customers, and contacts and

maintained a business relationship with these parties. Plaintiff had business expectancies to

continue to sell to, service, and increase these relationships and maintain an economic advantage

in this market.

          184.    Defendant Schmid was aware and had knowledge of the above-described business

expectancy of Plaintiff’s customers, clientele, and/or prospective customers and clientele, as he

was directly involved in production and shipping to said clients, customers, and contacts during

his employment with and ownership of UCB.

          185.    Defendant Schmid conspired with and transmitted this information to Defendant

Predictive and/or Defendant Biotech. Thus, Defendants Predictive and Biotech were aware of

Plaintiffs’ business expectancy.

          186.    Defendants intentionally targeted, pursued, and interfered with Plaintiffs’ business

relationships by directly reaching out, contacting, and soliciting them with a directly competing

product. Defendant Schmid further contacted various customers and misrepresented that he was

the “founder” of Surgenex, in a blatant attempt to interfere with Plaintiff’s relationships.

          187.    Defendants Predictive and Biotech, through Defendant Schmid, were acutely aware

of and had knowledge of Plaintiff’s established business relationships with customers, clients, and

                                                     27
        Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 28 of 31




contacts, as Defendant Schmid had assisted in development, production, and transmission of

Plaintiffs’ Work Product.

       188.    Defendants Predictive and Biotech developed a competing product, and began

targeting, soliciting, and interfering with Plaintiffs’ customers, clients, and contacts, using

Plaintiffs information and customer lists.

       189.    Defendants intentionally and improperly interfered with Plaintiffs’ relationships

with current and/or prospective customers and/or clientele by, inter alia, strategically targeting

and soliciting existing clientele and/or customers, misappropriating clientele and/or customers,

improperly competing with converted property and/or derivative property, misrepresenting

themselves, and failing to cease and desist when instructed by Plaintiffs.

       190.    As a result of the actions by Defendants, Plaintiffs’ business relationship and

business expectancy has been disrupted and Plaintiffs have been damaged and continue to suffer

damages in an amount to be proven at trial.

       191.    Defendants acted improperly by interfering with Plaintiffs’ business relationships

and business expectancy, thereby causing damages to Plaintiffs in an amount to be proven at trial.

       192.    Upon information and belief, Defendants acted with an evil hand guided by an evil

mind, wherein they intended to cause injury to Plaintiffs, or alternatively, consciously pursued a

course of conduct knowing that it created a substantial risk of significant harm to others.

       193.    Plaintiffs are therefore entitled to punitive damages in an amount sufficient to stop

such conduct and deter similar conduct in the future.




                                                28
          Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 29 of 31




                                            COUNT X
                                (Injunctive Relief – All Defendants)

          194.   Plaintiffs incorporate by reference the allegations set forth above as if fully set forth

herein.

          195.   As a remedy for the aforementioned claims, Plaintiffs are entitled to injunctive

relief with regards to Defendants, pursuant to the explicit agreement in the Contracts, enjoining

Defendants from engaging in the above-described activities.

          196.   Further, Plaintiffs have incurred, and will continue to incur, significant and

irreparable harm in market share and continual loss of economic advantage in this matter.

Plaintiffs have incurred significant losses exceeding $100,000.00 per month in lost revenue as a

direct result of the interference, conversion, and wrongful acts of Defendants. Further, the

disclosure of trade secrets and interference with customer relationships constitutes significant

irreparable harm.

          197.   Further, given the extremely competitive and proprietary nature of the stem cell

industry and its unique characteristics and value, Plaintiffs do not have an adequate remedy at law,

and an order enjoining Defendants from continuing to provide information, assistance, or any other

Confidential Information or Work Product to any party is appropriate pursuant to the plain

language of the Contracts.

          198.   The harm to the Plaintiffs in this matter is significantly greater than the harm that

would be incurred by Defendants.

          199.   Plaintiffs have a reasonable likelihood of success on the merits as to the claims

asserted in this Complaint.



                                                    29
         Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 30 of 31




        200.    Plaintiffs lack adequate remedy at law and faces irreparable harm unless injunctive

relief is granted.

        201.    Implementing an injunction in this matter will further public policy and public

interest, as it revolves around protection of assets and investment-backed expectations, and in

preventing wrongful misappropriation or dissemination of confidential materials and wrongfully

usurping business expectancies.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for judgment against Defendants, as follows:

        A.      The entry of judgment in favor of Plaintiff and against Defendants;

        B.      For damages in an amount to be proven at trial;

        C.      For interest on the principal sum at the highest rate allowed per annum from the

                date of Defendants’ breach, until paid;

        D.      For punitive damages in an amount sufficient to punish the Defendants jointly and

                severally and to deter similar future conduct by the Defendants and other similarly

                situated parties;

        E.      For Plaintiffs’ reasonable attorneys’ fees incurred, or, if this matter proceeds by

                default, then in the amount of $10,000.00;

        F.      For injunctive relief;

        G.      For Plaintiffs’ costs incurred herein, pursuant to Fed. R. Civ. P. 54(d) or otherwise

                provided by law; and

        H.      For such other relief as the Court deems just and proper.




                                                 30
         Case 2:19-cv-00295-PMW Document 2 Filed 05/01/19 Page 31 of 31




                                    DEMAND FOR JURY TRIAL

                Pursuant to Rule 38(b), Federal Rules of Civil Procedure, demand is hereby made

for trial by jury of all issues in this action.

        DATED this 30th day of April, 2019.

                                                  GOEBEL ANDERSON PC



                                                  /s/ Heidi G. Goebel
                                                  Heidi G. Goebel
                                                  Attorneys for Plaintiffs




                                                    31
